 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 1 of 80
                                                             EXECUTION COPY


                SETTLEMENT AGREEMENT BY AND BETWEEN
        SKATTEFORVALTNINGEN AND THE EXECUTING TEW DEFENDANTS

        This Settlement Agreement is entered into as of June 7, 2021 (“Settlement Agreement” or
“Agreement”) by and between SKAT and the Executing Tew Defendants, as defined below
(each individually, a “Party” and collectively, the “Parties”).

                                         RECITALS

       WHEREAS, on June 14, 2018, SKAT commenced the Tew Related Litigations in which
SKAT asserted claims against the Tew Defendants arising from (i) dividend withholding tax
refund requests the Tew Defendants, through agents and representatives, submitted to SKAT,
and (ii) payments SKAT made based on these refund requests in the aggregate amount of
$38,810,000.

       WHEREAS, on October 3, 2018, the U.S. Judicial Panel on Multidistrict Litigation
transferred SKAT’s action against the Tew Defendants to the United States District Court for
the Southern District of New York as part of the multidistrict litigation captioned In re
Customs and Tax Administration of the Kingdom of Denmark (Skatteforvaltningen) Tax Refund
Scheme Litigation, No. 18-md-2865-LAK (S.D.N.Y.);

       WHEREAS, on April 24, 2020, SKAT filed an amended complaint against the Tew
Defendants, asserting claims arising out of the Refund Requests and Refund payments described
above;

        WHEREAS, on July 23, 2020, Andrea Tew, Bernard Tew, and Tew LP filed petitions for
relief under Chapter 11 of the United States Code in the United States Court for the Eastern
District of Kentucky, Lexington Division;

       WHEREAS, on November 02, 2020, SKAT filed proofs of claims against the Tew
Debtors asserting general unsecured claims based on the Tew Related Litigations;

       WHEREAS, after extensive and good faith negotiations, the Parties desire to settle the
portions of the Tew Related Litigations related to the Executing Tew Defendants based on the
terms and conditions set forth in this Agreement;

        WHEREAS, the Executing Tew Defendants have expressed a willingness to use their
best efforts and full cooperation to assist SKAT in various proceedings related to the subject
matter of the Tew Related Litigations;

        NOW, THEREFORE, in consideration of the mutual promises and covenants in this
Agreement, and for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

                                ARTICLE I. DEFINITIONS

Section 1.01   Definitions. Capitalized terms used herein shall have the following meanings:


                                               1
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 2 of 80
                                                             EXECUTION COPY

    a. “Andrea Tew” means Andrea B. Tew.

    b. “Bankruptcy Court” means the United States Bankruptcy Court for the Eastern District of
       Kentucky - Lexington Division.

    c. “Bernard Tew” means Bernard V. Tew.

    d. “Business Day” means any day other than a Saturday, Sunday, any day that is a federal
       legal holiday in Denmark or in the United States or any day on which banking institutions
       in Copenhagen, Denmark or New York, New York are authorized or required by law or
       executive order to be closed.

    e. “Claims” means any and all civil claims, counterclaims, actions, causes of action,
       petitions, motions, objections, litigations, arbitrations, proceedings, awards, orders,
       judgments, decisions, debts, obligations, rights, interest, suits, appeals, damages,
       remedies, costs, attorneys’ fees, interest, expenses and liabilities, of any type, including
       and without limitation, administrative and regulatory, whether asserted or unasserted,
       known or unknown, foreseen or unforeseen, suspected or unsuspected, contingent or
       fixed, liquidated or unliquidated, accrued or unaccrued, state or federal, domestic or
       foreign, currently or previously existing or arising, in law, contract, equity or otherwise.

    f.    “Consent Judgments” means the proposed consent judgments attached as Exhibit A-1
         through A-15 to this Agreement, and any other Consent Judgment against any of the Tew
         Defendant Plans that SKAT provides to the Executing Tew Defendants after the Effective
         Date of this Agreement.

    g. “Confirmation Date” means the later of the date(s) on which the Bankruptcy Court’s
       orders confirming the Tew Individual Debtor Plan and the Tew LP Debtor Plan,
       substantially in the form as filed with the Bankruptcy Court as of the Execution Date
       subject to Section 3.03, become a Final Order.

    h. “Cooperation Information” means documents and information within the possession,
       custody or control of the Tew Defendants, relating to the trading or purported trading in
       Danish company shares, reclaim applications submitted to Skatteforvaltningen, proceeds
       of any such reclaim applications and the distribution of proceeds of any such reclaim
       applications, including, but not limited to, information relating to the formation,
       operation and trading of the Tew Pension Plan Defendants.

    i. “Danish Claims” means any and all administrative appeals, complaints, grievances and/or
       other actions filed with the Danish Tax Agency, the Ministry of Taxation or any other
       authority of the government of the Kingdom of Denmark, including but not limited to,
       any administrative appeals, complaints, grievances and/or other actions concerning any
       refund application, dividend payment, or any other matter related to or arising from the
       same facts and circumstances of the Tew Related Litigations.

    j. “Effective Date” means the first Business Day after the Confirmation Date.



                                                2
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 3 of 80
                                                             EXECUTION COPY

    k. “Executing Tew Defendants” means Bernard Tew, Andrea Tew, Stephanie Tew, Vincent
       Tew, Tew LP Retirement Plan, Tew Enterprises LLC Retirement Plan, SV Holdings LLC
       Retirement Plan, Bluegrass Investment Management LLC Retirement Plan, and
       Bluegrass Investment Management LLC.

    l. “Execution Date” means the date this Agreement is executed by all Parties.

    m. “Final Order” means an order the Bankruptcy Court, the operation or effect of which has
       not been stayed, reversed, or amended, and as which the time to appeal or seek review or
       rehearing has expired and as to which no appeal or petition for review or rehearing was
       filed or, if filed, remains pending, provided, however, that no order shall fail to be a final
       order solely because of the possibility that a motion pursuant to Rule 60 of the Federal
       Rule of Civil Procedure, Bankruptcy Rule 9024, any similar local bankruptcy rule or any
       similar state statute or rule may be filed with respect to such order.

    n. “Individual Tew Bankruptcy Proceeding” refers to the jointly administered Chapter 11
       bankruptcy proceedings of Bernard Tew and Andrea Tew commenced in the United
       States Bankruptcy Court for the Eastern District of Kentucky- Lexington Division on July
       23, 2020, and assigned case number 20-51078.

    o. “Individual Tew Confessions of Judgments” means the executed and notarized Affidavit
       of Confessions of Judgments attached as Exhibits B-1 and B-2 to this Agreement.

    p. “Individual Tew Debtors” means Andrea B. Tew and Bernard V. Tew as debtors in the
       jointly administered Individual Tew Bankruptcy Proceeding.

    q. “MDL” means the multidistrict litigation captioned In re Customs and Tax
       Administration of the Kingdom of Denmark (Skatteforvaltningen) Tax Refund Scheme
       Litigation, No. 18-md-2865-LAK (S.D.N.Y.)

    r. “Petition Date” means July 23, 2020.

    s. “Refund Payment(s)” means the payments SKAT made based on the Refund Requests to
       a payment agent designated by the Tew Defendants on behalf of the Tew Pension Plan
       Defendants in the aggregate amount of 262,208,583.44 Danish Kroner (“DKK”) on:
       September 24, 2012; October 18, 2012; February 11, 2013; April 15, 2013; April 24,
       2013; May 7, 2013; May 13, 2013; October 15, 2013; February 3, 2014; April 24, 2014;
       May 28, 2014; June 6, 2014; August 29, 2014; October 9, 2014; December 19, 2014;
       January 7, 2015; April 16, 2015; and April 29, 2015

    t. “Refund Request(s)” means the two-hundred and seventy-one (271) dividend
       withholding tax refund requests the Tew Pension Plan Defendants, through agents and
       representatives, submitted to SKAT on the following dates: September 7, 2012 (four
       requests); October 5, 2012 (four requests); October 14, 2012 (four requests); March 20,
       2013 (fifteen requests); March 26, 2013 (fifteen requests); April 8, 2013 (fifteen
       requests); April 15, 2013 (forty-five requests); April 19, 2013 (seven requests); April 25,
       2013 (seventeen requests); April 29, 2013 (ten requests); September 30, 2013 (eight
       requests); October 1, 2013; January 9, 2014 (four requests); January 15, 2014 (five

                                                 3
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 4 of 80
                                                             EXECUTION COPY

        requests); March 26, 2014 (nine requests); April 7, 2014 (thirty-five requests); April 17,
        2014 (twenty requests); April 22, 2014; April 25, 2014 (seventeen requests); May 22,
        2014 (five requests); May 30, 2014; August 15, 2014 (four requests); September 8, 2014;
        December 5, 2014 (four requests); December 11, 2014 (four requests); March 18, 2015;
        March 20, 2015 (three requests); March 26, 2015 (four requests); March 31, 2015 (four
        requests); and April 9, 2015 (four requests).

    u. “Release Effective Date” the release Effective Date is the date upon which the Consent
       Judgments are approved and entered in the MDL.

    v. “SKAT” means Skatteforvaltningen, the authority of the Kingdom of Denmark charged
       with the assessment and collection of Danish taxes. For the avoidance of doubt,
       Skatteforvaltningen does not include, is not acting for, and is not undertaking any
       obligations on behalf of any other government authority or official of the Kingdom of
       Denmark.

    w. “SKAT Tew LP Bankruptcy Claim” means the general unsecured creditor claim asserted
       against the Tew LP on November 02, 2020, and assigned claim number 12 in the Tew
       Individual Bankruptcy Proceeding, in the amounts claimed by SKAT in its Claim,
       $2,425,000.

    x. “SKAT Individual Bankruptcy Claim(s)” means the general unsecured creditor claims
       asserted against the Individual Tew Debtors on November 02, 2020 and assigned claim
       number 18 and 19 in the Tew Individual Bankruptcy Proceeding and in the amounts
       claimed by SKAT in its Claims, $36,385,000.

    y. “SKAT Released Claims” means all Claims held by SKAT related to the Refund
       Payments or Refund Requests, including the Danish Claims. .

    z. “Stephanie Tew” means Stephanie Tew, both individually and in her capacity as the
       member of SV Holdings, LLC.

    aa. “Stephanie Tew Financial Disclosure(s)” means documents sufficient to constitute a
        complete, comprehensive and full disclosures of all assets and liabilities of Stephanie
        Tew as of the Execution Date.

    bb. “Tew Debtors” means the Individual Tew Debtors and the Tew LP Debtor.

    cc. “Tew Defendants” means Bernard Tew, Andrea Tew, Stephanie Tew, Vincent Tew, and
         the Tew Pension Plan Defendants.

    dd. “Tew Individual Debtor Plan” means Bernard and Andrea Tew’s joint Amended Chapter
        11 Plan of Reorganization (ECF No. 184, 20-51078) filed on March 31, 2021, as
        amended, modified, or supplemented.

    ee. “Tew LP” means Tew Limited Partnership.



                                                4
61789524_1
Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29   Desc
                Exhibit A - Settlement Agreement Page 5 of 80
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 6 of 80
                                                             EXECUTION COPY

    ff. “Tew LP Bankruptcy Proceeding” refers to the Chapter 11 bankruptcy proceeding of Tew
        LP commenced in the United States Bankruptcy Court for the Eastern District of
        Kentucky- Lexington Division on July 23, 2020, and assigned case number 20-51079.

    gg. “Tew LP Confession of Judgment” means the executed and notarized Affidavit of
        Confession of Judgment attached as Exhibit B-3 to this Agreement.

    hh. “Tew LP Debtor” means Tew Limited Partnership as debtor in the Tew LP Bankruptcy
        Proceeding.

    ii. “Tew LP Debtor Plan” means Tew LP’s Subchapter V Small Business Plan of
        Reorganization under Chapter 11 of the United States Bankruptcy Code (ECF No. 46, 20-
        51079) filed on October 21, 2020, as amended, modified, or supplemented.

    jj. “Tew Pension Plan Defendants” means Tew LP Retirement Plan, Tew Enterprises LLC
        Retirement Plan, SV Holdings LLC Retirement Plan, Bluegrass Investment Management
        LLC Retirement Plan, JSH Farms LLC 401(K) Plan, KRH Farms LLC Retirement Plan,
        MGH Farms LLC 401(K) Plan, SRH Farms LLC 401(K) Plan, Triton Farms LLC 401(K)
        Plan, Autoparts Pension Group Trust, Bluegrass Retirement Group Trust, Casting
        Pension Group Trust, Central Technologies Group Trust, Industrial Pensions Group Trust
        the MSJJ Retirement Group Trust, and Bluegrass Investment Management LLC.

    kk. “Tew Related Litigations” means the following proceedings, (i) Skatteforvaltningen v.
        Tew, LP Retirement Plan & Vincent Tew, Case No. 1:18-cv-09492-LAK (S.D.N.Y), (ii)
        Skatteforvaltningen v. Autoparts Pensions Group Trust, Bluegrass Investment
        Management, LLC, & Bernard Tew, Case No. 1:18-cv-09549-LAK (S.D.N.Y), (iii)
        Skatteforvaltningen v. Bluegrass Investment Management, LLC Retirement Plan, &
        Bernard Tew, Case No. 1:18-cv-09515-LAK (S.D.N.Y), (iv) Skatteforvaltningen v.
        Bluegrass Retirement Group Trust, Bluegrass Investment Management, LLC, & Bernard
        Tew, Case No. 1:18-cv-09511-LAK (S.D.N.Y), (v) Skatteforvaltningen v. Casting
        Pensions Group Trust, Bluegrass Investment Management, LLC, & Bernard Tew, Case
        No. 1:18-cv-09498-LAK (S.D.N.Y), (vi) Skatteforvaltningen v. Central Technologies
        Pensions Group Trust, Bluegrass Investment Management, LLC, & Bernard Tew, Case
        No. 1:18-cv-09507-LAK (S.D.N.Y), (vii) Skatteforvaltningen v. Industrial Pensions
        Group Trust, Bluegrass Investment Management, LLC, & Bernard Tew, Case No. 1:18-
        cv-09497-LAK (S.D.N.Y), (viii) Skatteforvaltningen v. JSH Farms LLC 401(K) Plan,
        Bluegrass Investment Management, LLC, Bernard Tew & George Hofmeister, Case No.
        1:18-cv-09489-LAK (S.D.N.Y), (ix) Skatteforvaltningen v. KRH Farms LLC 401(K)
        Plan, Bluegrass Investment Management,, LLC, Bernard Tew & George Hofmeister,
        Case No. 1:18-cv-09491-LAK (S.D.N.Y), (x) Skatteforvaltningen v. MGH Farms LLC
        401(K) Plan, Bluegrass Investment Management, LLC, Bernard Tew & George
        Hofmeister, Case No. 1:18-cv-09439-LAK (S.D.N.Y), (xi) Skatteforvaltningen v. MSJJ
        Retirement Group Trust; Bluegrass Investment Management, LLC, Bernard Tew &
        George Hofmeister, Case No. 1:18-cv-09552-LAK (S.D.N.Y), (xii) Skatteforvaltningen
        v. SRH Farms LLC 401(K) Plan, Bluegrass Investment Management, LLC, Bernard Tew
        &       George      Hofmeister,    Case   No.     1:18-cv-09434-LAK       (S.D.N.Y),
        (xiii) Skatteforvaltningen v. Triton Farms LLC 401(K) Plan, Bluegrass Investment

                                              5
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 7 of 80
                                                             EXECUTION COPY

        Management, LLC, Bernard Tew & George Hofmeister, Case No. 1:18-cv-09490-LAK
        (S.D.N.Y), (xiv) Skatteforvaltningen v. Tew Enterprises, LLC Retirement Plan & Andrea
        Tew, Case No. 1:18-cv-09494-LAK (S.D.N.Y), (xv) Skatteforvaltningen v. SV Holdings,
        LLC Retirement Plan & Stephanie Tew, Case No. 18-cv-09505-LAK (S.D.N.Y).

    ll. “Tew Released Claims” means all Claims held by any Tew Defendant relating to the
        Refund Requests, Refund Payments, MDL and the Danish Claims.

   mm. “Tew Released Parties” means Bernard Tew, Andrea Tew, Stephanie Tew, and Vincent
    Tew.

    nn. “Tew Releasing Defendants” means Tew LP Retirement Plan, Tew Enterprises LLC
        Retirement Plan, SV Holdings LLC Retirement Plan, Bluegrass Investment Management
        LLC Retirement Plan, Bluegrass Investment Management LLC, and any other Tew
        Defendants for which the Tew Executing Defendants have the power, ability, or authority
        to grant a release.

    oo. “Transfer” means any assignment, sale, loan, hypothecation, or transfer.

    pp. “Vincent Tew” means Vincent Tew, both individually and in his capacity as the sole
        participant and authorized representative of Tew, LP Retirement Plan.

    qq. “Vincent Tew Financial Disclosure(s)” means documents sufficient to constitute a
        complete, comprehensive and full disclosures of all assets and liabilities of Vincent Tew
        as of the Execution Date.

Section 1.02 Construction. This Agreement shall be interpreted according to the following
rules of construction:

     (a) This Agreement constitutes a fully negotiated agreement among commercially
         sophisticated parties and therefore shall not be construed or interpreted for or against
         any Party, and any rule or maxim of construction to such effect shall not apply to this
         Agreement.

     (b) Words or terms expressed in the plural include the singular and vice versa.

     (c) Words importing a gender include every gender.

     (d) The word “including” does not limit the generality of any preceding words.

     (e) The word “or” shall not be exclusive.

                            ARTICLE II.              EFFECTIVENESS

Section 2.01   Effectiveness. This Agreement shall become effective on and from the Effective
Date.




                                                 6
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 8 of 80
                                                             EXECUTION COPY


                      ARTICLE III.          ALLOWANCE OF CLAIMS

Section 3.01 SKAT Individual Bankruptcy Claims. The SKAT Individual Bankruptcy Claims
shall be deemed “Allowed” (as defined in the Tew Individual Debtor Plan) in full in the amount
of $36,385,000 as a “Class 7 General Unsecured Claim” (as defined in the Tew Individual
Debtor Plan) in the Tew Individual Bankruptcy Proceeding as of the Effective Date. Except as
provided in Section 3.04, the allowed SKAT Individual Bankruptcy Claims shall not be, either
directly or indirectly subject to any challenge, objection, reduction, disallowance, counterclaim
or offset for any reason, and SKAT shall not be subject to any avoidance or recovery actions
under Sections 502(d), 542, 544, 545, 547, 548, 549, 550, 551 and 553 of the Bankruptcy Code
on account of any payments received by or transfers to or transactions with SKAT occurring
prior or subsequent to the Petition Date.

Section 3.02 The SKAT Tew LP Bankruptcy Claim. The SKAT Tew LP Bankruptcy Claim
shall be deemed “Allowed” (as defined in the Tew LP Debtor Plan) in full in the amount of
$2,425,000 as a “Class 7 General Unsecured Claim” (as defined in the Tew LP Debtor Plan) in
the Tew LP Bankruptcy Proceeding. Except as provided in Section 3.04, the allowed SKAT
Tew LP Bankruptcy Claim shall not be, either directly or indirectly subject to any challenge,
objection, reduction, disallowance, counterclaim or offset for any reason, and SKAT shall not
be subject to any avoidance or recovery actions under Sections 502(d), 542, 544, 545, 547, 548,
549, 550, 551 and 553 of the Bankruptcy Code on account of any payments received by or
transfers to or transactions with SKAT occurring prior or subsequent to the Petition Date.

Section 3.03 Modification of Bankruptcy Plan. The Individual Tew Debtors and the Tew LP
Debtor agree that they will not make any substantive amendment or modification to the Tew
Individual Debtor Plan or the Tew LP Debtor Plan that will have any negative effect on the
rights, claims, and recoveries of SKAT under this Agreement without prior written consent from
SKAT.

Section 3.04 Claims Adjustment. SKAT agrees that to the extent that, at any time subsequent to
the Execution Date, SKAT collects, recovers or otherwise receives any amounts (whether in the
nature of administrative penalties, assessment, judgment, settlement or other action) that in
SKAT’s reasonable judgment represents wholly or partially payments made to it by a person
who or which financially benefited from the Refund Payments (including, for example, any
broker-dealer, asset manager, financing party, or custodian), SKAT will confidentially disclose
the amount and source of such recoveries to the Tew Debtors. SKAT, in its sole discretion, may
allocate the Refund Payments as a credit against the allowed SKAT Individual Bankruptcy
Claim and the allowed SKAT Tew LP Bankruptcy Claim.

Section 3.05 Recognition of Interests. SKAT acknowledges that one or more of the Tew Debtors
asserts a right to recover against unrelated third parties for claims related to the dividend
withholding tax refunds and other acts of negligence or intentional torts. Other than SKAT’s
entitlement to recovery under the SKAT Individual Bankruptcy Claim and the SKAT Tew LP
Bankruptcy Claim, SKAT shall have no right or entitlement to any sums recovered by the Tew
Debtors from unrelated third parties, The Tew Debtors will confidentially disclose the amount
and source of any recoveries from unrelated third parties to SKAT upon its request.



                                                7
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 9 of 80
                                                             EXECUTION COPY




  ARTICLE IV.        ENTRY OF CONSENT JUDGMENTS AND
                     DISMISSAL OF CLAIMS

Section 4.01 Execution of Consent Judgments. Simultaneous with execution of this
Agreement, the Executing Tew Defendants shall execute, through their respective counsel or
agent, the Consent Judgments, which shall be held in escrow by SKAT’s counsel. The Executing
Tew Defendants agree that they shall execute any additional Consent Judgments requested by
SKAT against the Tew Pension Plan Defendants after the Effective Date of this Agreement.

Section 4.02 Filing of Consent Judgments. On the Effective Date, the Consent Judgments shall
be deemed released from escrow, and within fourteen (14) Business Days, SKAT shall file the
Consent Judgments in the MDL for approval and entry.

Section 4.03 Dismissal of Claims. Within fourteen (14) days of the Effective Date, SKAT will
take steps to effectuate the dismissal with prejudice of any and all Claims asserted by it against
Tew LP, Bernard Tew, Andrea Tew, Stephanie Tew and Vincent Tew in the Tew Related
Litigations.

Section 4.04 Dismissal of Danish Claims. Within ten (10) Business Days of the Effective Date,
the Executing Tew Defendants will withdraw, or cause to be withdrawn, any and all Danish
Claims. Provided, however, that withdrawal of the Danish Claims shall in no way result in any
finding of liability or obligation on the part of the Executing Tew Defendants or their counsel to
compensate the Danish Tax Agency, the Ministry of Taxation or any other authority of the
government of the Kingdom of Denmark.

Section 4.05 Confession of Judgment. Simultaneous with the execution of this Agreement,
Bernard Tew, Andrea Tew, and Tew LP shall provide the executed and notarized Affidavit of
Confession of Judgments to counsel for SKAT, to be held in escrow. Only in the event that the
Tew Individual Bankruptcy Proceeding is dismissed, Bernard Tew and Andrea Tew agree
counsel for SKAT shall be authorized to release and file the Individual Tew Confessions of
Judgments and may seek to enforce the judgment that the Court enters. Only in the event that the
Tew LP Bankruptcy Proceeding is dismissed, Tew LP agrees that counsel for SKAT shall be
authorized to release and file the Tew LP Confession of Judgment and may seek to enforce the
judgment that the Court enters. Upon the confirmation order approving the Tew Individual
Debtor Plan becoming final, SKAT shall return the Individual Tew Confessions of Judgments to
counsel for the Tew Debtors and destroy any copies. Upon the confirmation order approving
Tew LP Debtor Plan becoming final, SKAT shall return the Tew LP Confession of Judgment to
counsel for the Tew Debtors and destroy any copies.

Section 4.06 Cooperation. The Executing Tew Defendants agree that they shall execute and
file such additional documents (if any) requested by SKAT as may be necessary to obtain
approval and entry of the Consent Judgments, the Voluntary Dismissals, the dismissal of any
Danish proceedings referenced in Section 4.04, and/or direct their counsel to take any required
actions to obtain approval and entry of the Consent Judgments, the Voluntary Dismissals, and the
dismissal of any Danish proceedings described in Section 4.04.


                                                 8
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 10 of 80
                                                              EXECUTION COPY


                            ARTICLE V.               COOPERATION

Section 5.01 Full and Complete Cooperation. The Executing Tew Defendants will fully
cooperate with the investigation by SKAT of third parties not subject to the releases set forth in
this Agreement and claims and actions against third parties not subject to the releases set forth in
this Agreement as follows:

      (i) The Executing Tew Defendants will provide truthful and complete information and
          testimony when requested by SKAT and agree to be interviewed by counsel for SKAT
          upon request.

     (b) Bernard Tew and Andrea Tew agree to submit to separate depositions in the MDL.
         Each deposition will be conducted virtually and will not exceed two consecutive seven
         hour days, unless otherwise agreed by the parties.

     (c) Bernard Tew agrees to appear at any hearings, trials, other judicial proceedings, and at
         meetings, as may be required by SKAT, provided that SKAT shall advance or
         reimburse reasonable expenses incurred by Bernard Tew in connection with any such
         appearance.

     (d) Upon the request of SKAT, the Executing Tew Defendants will promptly provide any
         requested Cooperation Information.

     (e) Upon the request of SKAT, the Executing Tew Defendants agree to waive any potential
         attorney-client privilege, work-product protections, confidentiality protections, or other
         evidentiary protection under state, federal or foreign law, to any Cooperation
         Information and agree not to invoke any potential privilege, work product protection,
         confidentiality protection, or similar protection in response to any inquiries or request
         posed by SKAT to the Executing Tew Defendants related to the Refund Requests or
         Refund Payments. This provision shall not be deemed or construed as a waiver of any
         potential attorney-client privilege, work product protection or confidentiality protection
         available to the Executing Tew Defendants, other than as to the Cooperation
         Information, all of which are expressly preserved.

     (f) Upon the request of SKAT, the Executing Tew Defendants will provide written consent
         as required to allow SKAT to collect Cooperation Information from any third parties.

     (g) At all times, the Executing Tew Defendants will use their best efforts to ensure that
         their cooperation with SKAT is meaningful and productive.

Section 5.02 Use of Cooperation Information and Testimony. The Cooperation Information and
any testimony or other information that the Executing Tew Defendants provide to SKAT
pursuant to Section 5.01 may be used by SKAT in any proceedings relating to any reclaim
applications in the United States, the United Kingdom, Malaysia, Dubai, Denmark and any other
jurisdiction.




                                                 9
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 11 of 80
                                                              EXECUTION COPY


       ARTICLE VI.            COVENANTS, REPRESENTATIONS & WARRANTIES

Section 6.01 Title; No Prior Transfer of Claims. Except to the extent the Danish Claims (as
defined in Section 4.04) may be property of the bankruptcy estates of the Tew Debtors, each of
the Parties represents and warrants that, as of the date of this Agreement, he, she or it is the only
person or entity who has any interest in any of the Claims released by him, her or it hereby, and
that none of such Claims, nor any part thereof, have been the subject to a Transfer in any way by
such Party to any person or entity, including, without limitation, any claims that would be
released in full hereunder but for such Transfer. Any assignment of any Claims released hereby
shall be null and void. Any purported Transfer, whether past, present or future, shall be null and
void without further action.

Section 6.02 Covenants, Representations & Warranties by the Executing Tew Defendants. In
order to induce SKAT to enter into and perform their obligations under this Agreement, the
Executing Tew Defendants hereby covenant, represent, warrant and acknowledge as follows:

     (a) Disclosure of Refund Request and Refund Payments. The Executing Tew Defendants
         represent and warrant that, to their knowledge, the Refund Requests were the only
         requests for refunds of dividend withholding tax they submitted to SKAT or that their
         agents submitted to SKAT on their behalf, and that the Refund Payments were the only
         payments they received from SKAT, directly or indirectly, or that their agents received
         on their behalf. Each of Executing Tew Defendants acknowledges that SKAT is
         entering into the Agreement based on the truth of this representation.

     (b) Productions. The Executing Tew Defendants each represent and warrant that each has
         produced to SKAT all responsive, non-privileged documents in their possession,
         custody, and control in response to SKAT’s May 30, 2019 First Requests for
         Production of Documents. The Executing Tew Defendants further represent that these
         productions contain a complete, comprehensive and full disclosure of (i) all documents
         related to the Refund Requests and Refund Payments and (ii) assets and liabilities in
         which the Executing Tew Defendants have or may have an interest.

     (c) Vincent and Stephanie Tew Financial Disclosures. Vincent Tew and Stephanie Tew
         represent and warrant that the Vincent Tew Financial Disclosures and Stephanie Tew
         Financial Disclosures contain complete, comprehensive and full disclosure of all assets
         and liabilities in which they have or may have an interest.

     (d) Bankruptcy Court Approval. As soon as practicable after execution of this Agreement,
         the Individual Tew Debtors and the Tew LP Debtor shall seek Bankruptcy Court
         approval of this settlement as part of the confirmation of the Tew Individual Debtor
         Plan and the Tew LP Debtor Plan.

     (e) Authority. The Executing Tew Defendants represent and warrant that they have the
         power and authority to execute, deliver and perform their obligations under this
         Agreement, including but not limited to the power and authority to execute the Consent
         Judgments, and to consummate the transactions contemplated herein. Subject to
         Bankruptcy Court Approval, the Tew Debtors represent and warrant that they have the


                                                 10
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 12 of 80
                                                              EXECUTION COPY

             power and authority to execute, deliver and perform his obligations under this
             Agreement, and to consummate the transactions contemplated herein.

     (f) No Reliance Other Than Representations, Warranties & Covenants. The Executing
         Tew Defendants: (i) are sophisticated parties with respect to the subject matter of this
         Agreement, (ii) have been represented and advised by legal counsel in connection with
         this Agreement, (iii) have adequate information concerning the matters that are the
         subject of this Agreement, (iv) acknowledge that they has entered into this Agreement
         voluntarily and of their own choice and not under coercion or duress, and (v) have
         independently and without reliance upon SKAT or any of their respective affiliates or
         any officer, employee, agent, counsel or other representative thereof, and based on such
         information as the Executing Tew Defendants have deemed appropriate, made their
         own analysis and decision to enter into this Agreement. Based upon the Executing Tew
         Defendants, own independent investigations and not based upon any representation that
         either has made to the other, the Executing Tew Defendants have determined that this
         Agreement is fair, reasonable, and adequate in light of the claims settled herewith and
         the risks, costs, and uncertainties associated with any litigation associated with such
         claims.

Section 6.03 Non-Disclosure and Arm’s Length Negotiations. The Parties agree that unless
required by applicable law, regulation, or final non-appealable court or administrative order, they
will not publicize, disseminate, refer to, or otherwise disclose to any third party (other than to the
Parties’ respective, advisors, accountants, and auditors) any information regarding the
negotiations between the Parties or this Agreement. The Parties recognize and acknowledge this
Agreement will be filed with the Bankruptcy Court in order to obtain the approval contemplated
by Section 6.02(d) hereof. The Parties recognize and acknowledge that each of the Parties hereto
is represented by counsel and received independent legal advice with respect to the advisability
of entering into this Agreement. Each of the Parties acknowledges that the negotiations leading
up to this Agreement were conducted regularly and at arm’s length; this Agreement is made and
executed by and of each such Party’s own free will; that each knows all of the relevant facts and
its rights in connection therewith; and that it has not been improperly influenced or induced to
execute this Agreement as a result of any act or action on the part of any of the other Parties or
any employee, agent, attorney, or representative of the other. The Parties further acknowledge
that they entered into this Agreement because of their desire to avoid the further expense and
inconvenience of litigation, and to compromise permanently and release the claims and disputes
between the Parties with respect to the Action by the execution of this Agreement.

                                  ARTICLE VII.           RELEASES

Section 7.01 Executing Tew Defendant Releases. Upon the Release Effective Date, the
Executing Tew Defendants and the Tew Releasing Defendants shall forever and finally generally
release, waive and discharge SKAT and all of its property, agents, attorneys, bankers,
accountants, advisors, assigns, successors, predecessors and representatives from and in respect
of all Tew Released Claims, except that the foregoing shall not release, waive or discharge the
right to enforce this Agreement.




                                                   11
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 13 of 80
                                                              EXECUTION COPY

Section 7.02 SKAT Release. Upon the Release Effective Date, SKAT shall forever and finally
generally release, waive and discharge the Tew Released Parties from any and all SKAT
Released Claims, except: (i) the foregoing shall not release, waive or discharge the right to
enforce this Agreement, the Consent Judgments, the Tew LP Confession of Judgment, and/or the
Individual Tew Confessions of Judgments, (ii) the foregoing shall not release, waive or discharge
the SKAT Individual Bankruptcy Claims or the SKAT Tew LP Bankruptcy Claims or the right
to enforce those claims, (iii) nothing in this Agreement shall release, waive or discharge any
rights or claims of SKAT against any person or entity that received any portion of the Refund
Payments, and (iv) for the avoidance of doubt, nothing in this Agreement shall release, waive, or
discharge any rights or claims SKAT may have against any party that is not a signatory to this
agreement.

Section 7.03 Express Waiver. All rights under Section 1542 of the California Civil Code, or
any analogous state, foreign, or federal law, are hereby expressly WAIVED, if applicable, with
respect to any of the Tew Released Claims or SKAT Released Claims. Section 1542 of the
California Civil Code reads as follows:

        “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
        CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO
        EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
        RELEASE AND THAT, IF KNOWN BY HIM OR HER WOULD HAVE
        MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
        DEBTOR OR RELEASED PARTY.”

                             ARTICLE VIII.             TERMINATION

Section 8.01 SKAT’s Right to Terminate. SKAT shall have the right to terminate this
Agreement by written notice to the Executing Tew Defendants if there is a material breach of the
obligations, representations, warranties, or covenants of the Executing Tew Defendants
hereunder, and the Executing Tew Defendants fail to cure such breach within ten (10) Business
Days following written notice of such breach from SKAT, or if the Confirmation Date does not
occur by June 1, 2023.

Section 8.02 Effect of Termination. In the event that this Agreement is terminated in
accordance with its terms, then neither this Agreement, nor any motion or other pleading filed in
the Bankruptcy Court with respect to the approval of this Agreement, shall have any res judicata
or collateral estoppel effect or be of any force or effect. Each of the Parties’ respective interests,
rights, remedies and defenses shall be restored without prejudice as if this Agreement had never
been executed (except as to this Section) and the Parties hereto shall be automatically relieved of
any further obligations hereunder, except, if the termination of this settlement occurs after the
Confirmation Date, the termination of this Agreement shall have no effect on the allowed SKAT
Individual Bankruptcy Claim or the SKAT Tew LP Bankruptcy Claim or on the validity and
enforceability of the Consent Judgments, the Tew LP Confession of Judgment, and/or the
Individual Tew Confessions of Judgments.




                                                  12
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 14 of 80
                                                              EXECUTION COPY


                           ARTICLE IX.           MISCELLANEOUS

Section 9.01 Venue. The Parties (other than the Tew Debtors, which are subject to the
jurisdiction of the Bankruptcy Court) agree that the exclusive forum for the resolution of any
dispute arising out of, in connection with or relating to this Agreement, the Consent Judgments,
the Tew LP Confession of Judgment, and/or the Individual Tew Confessions of Judgments,
including any dispute not resolved pursuant to the procedures set forth in Section 10 hereof, shall
be the federal and state courts of the State of New York (the “New York Courts”). Each Party
hereby knowingly, voluntarily, irrevocably and unconditionally for itself and its respective
property (i) submits to the exclusive jurisdiction of the New York Courts, (ii) waives any
objection as to laying of venue in the New York Courts, and (iii) waives any right to a trial by
jury in the New York Courts. The Parties further agree that any such dispute shall in the first
instance be brought in the United States District Court for the Southern District of New York
(the “Selected Court”). To the extent there is a lack of federal subject matter jurisdiction in the
Selected Court, the Parties shall bring any disputes arising out of, in connection with or relating
to this Agreement in New York State Court, County of New York, and, to the extent consistent
with the rules of New York State Court, the Commercial Division of the New York State Court.

Section 9.02 Choice of Law. This Agreement and all claims and disputes arising out of or in
connection with this Agreement, shall be governed by and construed in accordance with the laws
of the State of New York, without regard to choice of law principles thereof.

Section 9.03 No Admission of Liability. Each Party acknowledges that this Agreement effects
a settlement of claims some or all of which are denied and contested, and that nothing contained
herein shall be construed as an admission of liability or wrongdoing.

Section 9.04 No Third Party Beneficiaries. This Agreement shall inure solely to the benefit of
each Party hereto (as defined in the first paragraph of this Agreement) and its successors and
permitted assigns, and nothing in this Agreement, express or implied, shall confer upon any other
person or entity any rights, benefits or remedies (including, without limitation, third-party
beneficiary rights) of any nature whatsoever.

Section 9.05 Cost. The Parties agree to cooperate in good faith with each other's reasonable
requests to effectuate this Agreement and the settlement contemplated herein. Each Party shall at
its own expense execute and deliver such writings and take any other actions as may reasonably
be requested by the other Party to effectuate the terms of this Agreement. Subject to Section
5.01(c), each Party shall be responsible for any costs it incurs in reviewing, negotiating and
executing this Agreement, as well as any and all actions required to effectuate this Agreement
and the settlement contemplated herein. For the avoidance of doubt, each party shall bear its own
costs incurred to date arising from or related to the Tew Related Litigations, the Tew Individual
Bankruptcy, the Tew LP Bankruptcy and any administrative appeals, complaints, grievances
and/or other actions filed with the Danish Tax Agency, the Ministry of Taxation or any other
authority of the government of the Kingdom of Denmark.

Section 9.06 Binding Effect. This Agreement and the acknowledgments contained herein shall
be binding upon, and shall inure to the benefit of, the Parties hereto and their respective legal
heirs, successors and assigns.


                                                13
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 15 of 80
                                                              EXECUTION COPY

Section 9.07 Severability; Survival. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and restrictions of this
Agreement shall remain in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions contemplated hereby is
not affected in any manner materially adverse to any Party hereto. Upon such a determination,
the Parties shall negotiate in good faith to modify this Agreement in accordance with the original
intent of the Parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

Section 9.08 Entire Agreement. This Agreement constitutes the entire agreement between and
among the Parties relative to the subject matter hereof. This Agreement supersedes any previous
agreements or understandings among the Parties, express or implied, with respect to the subject
matter hereof, but all prior confidentiality agreements among the Parties shall remain in full
force and effect. No amendment, supplement or modification of this Agreement, or waiver of
rights hereunder, shall be binding except against a Party that has executed such amendment,
supplement or modification in writing.

Section 9.09 Construction; No Reliance. This Agreement has been negotiated by the Parties
and their respective legal counsel and legal or equitable principles that might require the
construction of this Agreement or any of its provisions against the Party responsible for drafting
this Agreement will not apply in any construction or interpretation of this Agreement. The
Parties acknowledge and agree that they have been represented by their own counsel and
advisors in connection with this Agreement, have conducted their own investigations of the
relevant facts and circumstances and are not relying on any representations or warranties of any
other Party, except for the representations and warranties expressly set forth herein.

Section 9.10 Notices. All notices, consents, waivers and other communications under this
Agreement must be in writing and shall be deemed to have been duly given when (i) delivered
by hand (with written confirmation of receipt), (ii) sent by email (with electronic
acknowledgement of receipt), or (iii) sent by a nationally recognized overnight courier with
receipt as follows:

        Notices to the Executing Tew Defendants shall be sent to:

               Bernard and Andrea Tew
               910 Aiken Road
               Versailles, Kentucky 40383
               drtew@earthlink.net

        With a copy to:

               Dean A. Langdon
               DelCotto Law Group PLLC
               200 N. Upper St.
               Lexington, Kentucky 40507

                                                14
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 16 of 80
                                                              EXECUTION COPY

               dlangdon@dlgfirm.com

        Notices to SKAT shall be sent to:

               Marc A. Weinstein
               Neil J. Oxford
               Dustin P. Smith
               Hughes Hubbard & Reed LLP
               One Battery Park Plaza
               New York, New York 10004
               marc.weinstein@hugheshubbard.com
               neil.oxford@hugheshubbard.com
               dustin.smith@hugheshubbard.com

Notices may also be provided to such other address or addresses subsequently provided to
counsel.

Section 9.11 Authority. All attorneys executing this Agreement expressly represent and
warrant that they have been given, and have received and accepted, authority to execute this
Agreement on behalf of each Party for whom they have signed, and further, have been expressly
given and received and accepted authority to enter into a binding agreement on behalf of each
such Party with respect to the matters contained herein and as stated herein, and that the consent
of no other party is required to bind each such Party.

Section 9.12 Joint Drafting. The Parties have participated jointly in the negotiation and
drafting of this Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the Parties hereto and no presumption or
burden of proof will arise favoring or disfavoring any Party hereto because of the authorship of
any provision of this Agreement.

Section 9.13 No Oral Modifications. This Agreement may not be modified or amended except
by written agreement of the Parties. No waiver of any provision of this agreement shall be valid
unless in writing signed by the waiving Party. No waiver of any breach of any term or provision
of this Agreement shall be construed as a waiver of any subsequent breach.

Section 9.14 Headings. The headings utilized in this Agreement are for convenience only and
shall in no way affect the construction, meaning or interpretation hereof. All Schedules attached
to this Agreement are hereby made a part hereof and incorporated herein by reference for all
purposes.

Section 9.15 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which taken together shall constitute one
and the same instrument. This Agreement may be executed and delivered manually, by facsimile
transmission or by email transmission.




                                                15
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 17 of 80
                                                              EXECUTION COPY

                 [THIS PAGE IS INTENTIONALLY LEFT BLANK]




                                     16
61789524_1
Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                             Exhibit A - Settlement Agreement Page 18 of 80
                                                                                                  EXECUTION COPY




Dated: New York, New York
       June 7, 2021

HUGHES HUBBARD & REED LLP                                            DELCOTTO LAW GROUP PLLC


                                                                     Dean A. Langdon
Neil J. Ox                                                           200 North Upper Street
Dustin P. Smith                                                      Lexington, KY 40507
One Battery Park Plaza                                               Telephone: (859) 231-5800
New York, New York 10004-1482                                        Facsimile: (859) 281-1179
Telephone: (212) 837-6000                                            dlangdon@dlgfirm.com
Fax: (212) 422-4726
marc.weinstein@hugheshubbard.com                                     Counsel for Tew Debtors
neil.oxford@hugheshubbard.com
dustin.smith@hugheshubbard.com

Counsel for PlaintiffSkatteforvaltningen
(Customs and Tax Administration of the
Kingdom ofDenmark)
and

BOEHL STOPHER & GRAYES, LLP

                                                                     Bernard V. Tew, individually and as trustee of
 Richard W. Edwards                                                  the Bluegrass Investment Management, LLC
Scott A. Davidson                                                    Retirement Plan and as Managing Member of
400 West Market Street, Suite 2300                                   Bluegrass Investment Management LLC.
Louisville, KY 40202
Phone: (502) 589-5980
Fax: (502) 561-9400
redwards@bsg-law.com
sdavidson@bsg-law.com

Counsel for Skatteforvaltningen (Customs
and Tax Administration of the Kingdom of
Denmark)



Andrea B. Tew, individually and as                                   Stephanie Tew
trustee of Tew Enterprise, LLC
Retirement Plan



                                                                         17
61789524_1
Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29   Desc
                Exhibit A - Settlement Agreement Page 19 of 80
Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29   Desc
                Exhibit A - Settlement Agreement Page 20 of 80
Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29   Desc
                Exhibit A - Settlement Agreement Page 21 of 80
Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29   Desc
                Exhibit A - Settlement Agreement Page 22 of 80
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 23 of 80
                                                              EXECUTION COPY


                                EXHIBIT A-1
             AUTOPARTS PENSIONS GROUP TRUST, CASE NO. 18-CV-09549




                                      19
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 24 of 80
                                                              EXECUTION COPY



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re

CUSTOMS AND TAX ADMINISTRATION OF THE                                MASTER DOCKET
KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX REFUND                                     18-md-2865 (LAK)
SCHEME LITIGATION

This document relates to case no. 18-cv-09549.


                          [PROPOSED] CONSENT JUDGMENT

               WHEREAS, on June 14, 2018, plaintiff Skatteforvaltningen (“SKAT”)

commenced this action against defendants Autoparts Pensions Group Trust (“Autoparts”),

Bluegrass Investment Management, LLC (“BGIM”), and Bernard Tew, and on April 24, 2020,

SKAT filed an amended complaint against the defendants (the foregoing collectively hereinafter

referred to as the “Action”);

        WHEREAS, SKAT and defendant BGIM now wish to resolve all the claims SKAT

asserted in the Action against BGIM;

        NOW THEREFORE, without trial or adjudication of issue of fact or law, and upon

BGIM’s consent, the Court finds that there is good and sufficient cause to enter this Consent

Judgment, and that IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED THAT:

        1.     This Consent Judgment is hereby entered in favor of plaintiff SKAT against

defendants BGIM in the amount of $6,969,000 (US); and

        2.     Defendant BGIM shall be liable to pay the amount set forth in paragraph 1.

        3.     Each party shall bear its own attorneys’ fees and costs.




                                                 20
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 25 of 80
                                                              EXECUTION COPY

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Consent Judgment.

Dated: New York, New York
       June __, 2021

By:                                              By: __________________________

HUGHES HUBBARD & REED LLP                        SEWARD & KISSEL LLP
Marc A. Weinstein                                Mark J. Hyland
Neil J. Oxford                                   Thomas Ross Hooper
Dustin P. Smith                                  One Battery Park Plaza
One Battery Park Plaza                           New York, New York 10004
New York, New York 10004-1482                    Tel: (212) 574-1200
Telephone: (212) 837-6000                        Fax: (212) 480-8421
Fax: (212) 422-4726                              hyland@sewkis.com
marc.weinstein@hugheshubbard.com                 hooper@sewkis.com
neil.oxford@hugheshubbard.com
dustin.smith@hugheshubbard.com                   Counsel for Bluegrass Investment
                                                 Management, LLC
Counsel for Plaintiff Skatteforvaltningen
(Customs and Tax Administration of the
Kingdom of Denmark)


SO ORDERED:


Lewis A. Kaplan
United Stated District Judge




                                                21
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 26 of 80
                                                              EXECUTION COPY


                         EXHIBIT A-2
BLUEGRASS INVESTMENT MANAGEMENT, LLC RETIREMENT PLAN, CASE NO.
                         18-CV-09515




                                     22
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 27 of 80
                                                              EXECUTION COPY



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re

CUSTOMS AND TAX ADMINISTRATION OF THE                                MASTER DOCKET
KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX REFUND                                      18-md-2865 (LAK)
SCHEME LITIGATION

This document relates to case no. 18-cv-09515.


                          [PROPOSED] CONSENT JUDGMENT

               WHEREAS, on June 14, 2018, plaintiff Skatteforvaltningen (“SKAT”)

commenced this action against defendants Bluegrass Investment Management, LLC Retirement

Plan (“BGIM Plan”), and Bernard Tew, and on April 24, 2020, SKAT filed an amended

complaint against the defendants (the foregoing collectively hereinafter referred to as the

“Action”);

        WHEREAS, SKAT and defendant BGIM Plan now wish to resolve all the claims SKAT

asserted in the Action against BGIM Plan;

        NOW THEREFORE, without trial or adjudication of issue of fact or law, and upon

BGIM Plan’s consent, the Court finds that there is good and sufficient cause to enter this

Consent Judgment, and that IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED

THAT:

        1.     This Consent Judgment is hereby entered in favor of plaintiff SKAT against

defendant BGIM Plan in the amount of $2,514,000 (US); and

        2.     Defendant BGIM Plan shall be liable to pay the amount set forth in paragraph 1.

        3.     Each party shall bear its own attorneys’ fees and costs.



                                                 23
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 28 of 80
                                                              EXECUTION COPY

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Consent Judgment.

Dated: New York, New York
       June __, 2021

By:                                              By: __________________________

HUGHES HUBBARD & REED LLP                        SEWARD & KISSEL LLP
Marc A. Weinstein                                Mark J. Hyland
Neil J. Oxford                                   Thomas Ross Hooper
Dustin P. Smith                                  One Battery Park Plaza
One Battery Park Plaza                           New York, New York 10004
New York, New York 10004-1482                    Tel: (212) 574-1200
Telephone: (212) 837-6000                        Fax: (212) 480-8421
Fax: (212) 422-4726                              hyland@sewkis.com
marc.weinstein@hugheshubbard.com                 hooper@sewkis.com
neil.oxford@hugheshubbard.com
dustin.smith@hugheshubbard.com                   Counsel for Bluegrass Investment
                                                 Management, LLC Retirement Plan
Counsel for Plaintiff Skatteforvaltningen
(Customs and Tax Administration of the
Kingdom of Denmark)


SO ORDERED:


Lewis A. Kaplan
United Stated District Judge




                                                24
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 29 of 80
                                                              EXECUTION COPY



                                EXHIBIT A-3
             BLUEGRASS RETIRMENT GROUP TRUST, CASE NO. 18-CV-09511




                                      25
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 30 of 80
                                                              EXECUTION COPY



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re

CUSTOMS AND TAX ADMINISTRATION OF THE                                MASTER DOCKET
KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX REFUND                                     18-md-2865 (LAK)
SCHEME LITIGATION

This document relates to case no. 18-cv-09511.


                          [PROPOSED] CONSENT JUDGMENT

               WHEREAS, on June 14, 2018, plaintiff Skatteforvaltningen (“SKAT”)

commenced this action against defendants Bluegrass Retirement Group Trust (“Bluegrass”),

Bluegrass Investment Management, LLC (“BGIM”), and Bernard Tew, and on April 24, 2020,

SKAT filed an amended complaint against the defendants (the foregoing collectively hereinafter

referred to as the “Action”);

        WHEREAS, SKAT and defendant BGIM now wish to resolve all the claims SKAT

asserted in the Action against BGIM;

        NOW THEREFORE, without trial or adjudication of issue of fact or law, and upon

BGIM’s consent, the Court finds that there is good and sufficient cause to enter this Consent

Judgment, and that IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED THAT:

        1.     This Consent Judgment is hereby entered in favor of plaintiff SKAT against

defendant BGIM in the amount of $2,554,000 (US); and

        2.     Defendant BGIM shall be liable to pay the amount set forth in paragraph 1.

        3.     Each party shall bear its own attorneys’ fees and costs.




                                                 26
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 31 of 80
                                                              EXECUTION COPY

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Consent Judgment.

Dated: New York, New York
       June __, 2021

By:                                              By: __________________________

HUGHES HUBBARD & REED LLP                        SEWARD & KISSEL LLP
Marc A. Weinstein                                Mark J. Hyland
Neil J. Oxford                                   Thomas Ross Hooper
Dustin P. Smith                                  One Battery Park Plaza
One Battery Park Plaza                           New York, New York 10004
New York, New York 10004-1482                    Tel: (212) 574-1200
Telephone: (212) 837-6000                        Fax: (212) 480-8421
Fax: (212) 422-4726                              hyland@sewkis.com
marc.weinstein@hugheshubbard.com                 hooper@sewkis.com
neil.oxford@hugheshubbard.com
dustin.smith@hugheshubbard.com                   Counsel for Bluegrass Investment
                                                 Management, LLC
Counsel for Plaintiff Skatteforvaltningen
(Customs and Tax Administration of the
Kingdom of Denmark)


SO ORDERED:


Lewis A. Kaplan
United Stated District Judge




                                                27
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 32 of 80
                                                              EXECUTION COPY



                               EXHIBIT A-4
             CASTING PENSIONS GROUP TRUST, CASE NO. 18-CV-09498




                                     28
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 33 of 80
                                                              EXECUTION COPY



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re

CUSTOMS AND TAX ADMINISTRATION OF THE                                MASTER DOCKET
KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX REFUND                                     18-md-2865 (LAK)
SCHEME LITIGATION

This document relates to case no. 18-cv-09498.


                          [PROPOSED] CONSENT JUDGMENT

               WHEREAS, on June 14, 2018, plaintiff Skatteforvaltningen (“SKAT”)

commenced this action against defendants Casting Pensions Group Trust (“Casting”), Bluegrass

Investment Management, LLC (“BGIM”), and Bernard Tew, and on April 24, 2020, SKAT filed

an amended complaint against the defendants (the foregoing collectively hereinafter referred to

as the “Action”);

        WHEREAS, SKAT and defendant BGIM now wish to resolve all the claims SKAT

asserted in the Action against BGIM;

        NOW THEREFORE, without trial or adjudication of issue of fact or law, and upon

BGIM’s consent, the Court finds that there is good and sufficient cause to enter this Consent

Judgment, and that IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED THAT:

        1.     This Consent Judgment is hereby entered in favor of plaintiff SKAT against

defendant BGIM in the amount of $6,792,000 (US); and

        2.     Defendant BGIM shall be liable to pay the amount set forth in paragraph 1.

        3.     Each party shall bear its own attorneys’ fees and costs.




                                                 29
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 34 of 80
                                                              EXECUTION COPY

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Consent Judgment.

Dated: New York, New York
       June __, 2021

By:                                              By: __________________________

HUGHES HUBBARD & REED LLP                        SEWARD & KISSEL LLP
Marc A. Weinstein                                Mark J. Hyland
Neil J. Oxford                                   Thomas Ross Hooper
Dustin P. Smith                                  One Battery Park Plaza
One Battery Park Plaza                           New York, New York 10004
New York, New York 10004-1482                    Tel: (212) 574-1200
Telephone: (212) 837-6000                        Fax: (212) 480-8421
Fax: (212) 422-4726                              hyland@sewkis.com
marc.weinstein@hugheshubbard.com                 hooper@sewkis.com
neil.oxford@hugheshubbard.com
dustin.smith@hugheshubbard.com                   Counsel for Bluegrass Investment
                                                 Management, LLC
Counsel for Plaintiff Skatteforvaltningen
(Customs and Tax Administration of the
Kingdom of Denmark)


SO ORDERED:


Lewis A. Kaplan
United Stated District Judge




                                                30
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 35 of 80
                                                              EXECUTION COPY



                          EXHIBIT A-5
  CENTRAL TECHNOLOGIES PENSIONS GROUP TRUST, CASE NO. 18-CV-09507




                                     31
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 36 of 80
                                                              EXECUTION COPY



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re

CUSTOMS AND TAX ADMINISTRATION OF THE                                MASTER DOCKET
KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX REFUND                                     18-md-2865 (LAK)
SCHEME LITIGATION

This document relates to case no. 18-cv-09507.


                          [PROPOSED] CONSENT JUDGMENT

               WHEREAS, on June 14, 2018, plaintiff Skatteforvaltningen (“SKAT”)

commenced this action against defendants Central Technologies Pensions Group Trust (“Central

Technologies”), Bluegrass Investment Management, LLC (“BGIM”), and Bernard Tew, and on

April 24, 2020, SKAT filed an amended complaint against the defendants (the foregoing

collectively hereinafter referred to as the “Action”);

        WHEREAS, SKAT and defendant BGIM now wish to resolve all the claims SKAT

asserted in the Action against BGIM;

        NOW THEREFORE, without trial or adjudication of issue of fact or law, and upon

BGIM’s consent, the Court finds that there is good and sufficient cause to enter this Consent

Judgment, and that IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED THAT:

        1.     This Consent Judgment is hereby entered in favor of plaintiff SKAT against

defendant BGIM in the amount of $6,969,000 (US); and

        2.     Defendant BGIM shall be liable to pay the amount set forth in paragraph 1.

        3.     Each party shall bear its own attorneys’ fees and costs.




                                                 32
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 37 of 80
                                                              EXECUTION COPY

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Consent Judgment.

Dated: New York, New York
       June __, 2021

By:                                              By: __________________________

HUGHES HUBBARD & REED LLP                        SEWARD & KISSEL LLP
Marc A. Weinstein                                Mark J. Hyland
Neil J. Oxford                                   Thomas Ross Hooper
Dustin P. Smith                                  One Battery Park Plaza
One Battery Park Plaza                           New York, New York 10004
New York, New York 10004-1482                    Tel: (212) 574-1200
Telephone: (212) 837-6000                        Fax: (212) 480-8421
Fax: (212) 422-4726                              hyland@sewkis.com
marc.weinstein@hugheshubbard.com                 hooper@sewkis.com
neil.oxford@hugheshubbard.com
dustin.smith@hugheshubbard.com                   Counsel for Bluegrass Investment
                                                 Management, LLC
Counsel for Plaintiff Skatteforvaltningen
(Customs and Tax Administration of the
Kingdom of Denmark)


SO ORDERED:


Lewis A. Kaplan
United Stated District Judge




                                                33
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 38 of 80
                                                              EXECUTION COPY



                                 EXHIBIT A-6
             INDUSTRIAL PENSIONS GROUP TRUST, CASE NO. 18-CV-09497




                                      34
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 39 of 80
                                                              EXECUTION COPY



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re

CUSTOMS AND TAX ADMINISTRATION OF THE                                MASTER DOCKET
KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX REFUND                                     18-md-2865 (LAK)
SCHEME LITIGATION

This document relates to case no. 18-cv-09497.


                          [PROPOSED] CONSENT JUDGMENT

               WHEREAS, on June 14, 2018, plaintiff Skatteforvaltningen (“SKAT”)

commenced this action against defendants Industrial Pensions Group Trust (“Industrial”),

Bluegrass Investment Management, LLC (“BGIM”), and Bernard Tew, and on April 24, 2020,

SKAT filed an amended complaint against the defendants (the foregoing collectively hereinafter

referred to as the “Action”);

        WHEREAS, SKAT and defendant BGIM now wish to resolve all the claims SKAT

asserted in the Action against BGIM;

        NOW THEREFORE, without trial or adjudication of issue of fact or law, and upon

BGIM’s consent, the Court finds that there is good and sufficient cause to enter this Consent

Judgment, and that IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED THAT:

        1.     This Consent Judgment is hereby entered in favor of plaintiff SKAT against

BGIM in the amount of $6,727,000 (US); and

        2.     Defendant BGIM shall be liable to pay the amount set forth in paragraph 1.

        3.     Each party shall bear its own attorneys’ fees and costs.




                                                 35
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 40 of 80
                                                              EXECUTION COPY

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Consent Judgment.

Dated: New York, New York
       June __, 2021

By:                                              By: __________________________

HUGHES HUBBARD & REED LLP                        SEWARD & KISSEL LLP
Marc A. Weinstein                                Mark J. Hyland
Neil J. Oxford                                   Thomas Ross Hooper
Dustin P. Smith                                  One Battery Park Plaza
One Battery Park Plaza                           New York, New York 10004
New York, New York 10004-1482                    Tel: (212) 574-1200
Telephone: (212) 837-6000                        Fax: (212) 480-8421
Fax: (212) 422-4726                              hyland@sewkis.com
marc.weinstein@hugheshubbard.com                 hooper@sewkis.com
neil.oxford@hugheshubbard.com
dustin.smith@hugheshubbard.com                   Counsel for Bluegrass Investment
                                                 Management, LLC
Counsel for Plaintiff Skatteforvaltningen
(Customs and Tax Administration of the
Kingdom of Denmark)


SO ORDERED:


Lewis A. Kaplan
United Stated District Judge




                                                36
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 41 of 80
                                                              EXECUTION COPY



                              EXHIBIT A-7
             JSH FARMS LLC 401(K) PLAN, CASE NO. 18-CV-09489




                                     37
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 42 of 80
                                                              EXECUTION COPY



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re

CUSTOMS AND TAX ADMINISTRATION OF THE                                MASTER DOCKET
KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX REFUND                                     18-md-2865 (LAK)
SCHEME LITIGATION

This document relates to case no. 18-cv-09489.


                          [PROPOSED] CONSENT JUDGMENT

               WHEREAS, on June 14, 2018, plaintiff Skatteforvaltningen (“SKAT”)

commenced this action against defendants JSH Farms LLC 401(K) Plan (“JSH Farms”),

Bluegrass Investment Management, LLC (“BGIM”), Bernard Tew, and George Hofmeister and

on April 24, 2020, SKAT filed an amended complaint against the defendants (the foregoing

collectively hereinafter referred to as the “Action”);

        WHEREAS, SKAT and defendant BGIM now wish to resolve all the claims SKAT

asserted in the Action against BGIM;

        NOW THEREFORE, without trial or adjudication of issue of fact or law, and upon

BGIM’s consent, the Court finds that there is good and sufficient cause to enter this Consent

Judgment, and that IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED THAT:

        1.     This Consent Judgment is hereby entered in favor of plaintiff SKAT against

defendant BGIM in the amount of $366,000 (US); and

        2.     Defendant BGIM shall be liable to pay the amount set forth in paragraph 1.

        3.     Each party shall bear its own attorneys’ fees and costs.




                                                 38
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 43 of 80
                                                              EXECUTION COPY

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Consent Judgment.

Dated: New York, New York
       June __, 2021

By:                                              By: __________________________

HUGHES HUBBARD & REED LLP                        SEWARD & KISSEL LLP
Marc A. Weinstein                                Mark J. Hyland
Neil J. Oxford                                   Thomas Ross Hooper
Dustin P. Smith                                  One Battery Park Plaza
One Battery Park Plaza                           New York, New York 10004
New York, New York 10004-1482                    Tel: (212) 574-1200
Telephone: (212) 837-6000                        Fax: (212) 480-8421
Fax: (212) 422-4726                              hyland@sewkis.com
marc.weinstein@hugheshubbard.com                 hooper@sewkis.com
neil.oxford@hugheshubbard.com
dustin.smith@hugheshubbard.com                   Counsel for Bluegrass Investment
                                                 Management, LLC
Counsel for Plaintiff Skatteforvaltningen
(Customs and Tax Administration of the
Kingdom of Denmark)


SO ORDERED:


Lewis A. Kaplan
United Stated District Judge




                                                39
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 44 of 80
                                                              EXECUTION COPY




                             EXHIBIT A-8
             KRH FARMS LLC 401(K) PLAN, CASE NO. 18-CV-09491




                                     40
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 45 of 80
                                                              EXECUTION COPY



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re

CUSTOMS AND TAX ADMINISTRATION OF THE                                MASTER DOCKET
KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX REFUND                                     18-md-2865 (LAK)
SCHEME LITIGATION

This document relates to case no. 18-cv-09491.


                          [PROPOSED] CONSENT JUDGMENT

               WHEREAS, on June 14, 2018, plaintiff Skatteforvaltningen (“SKAT”)

commenced this action against defendants KRH Farms LLC 401(K) Plan (“KRH Farms”),

Bluegrass Investment Management, LLC (“BGIM”), Bernard Tew, and George Hofmeister and

on April 24, 2020, SKAT filed an amended complaint against the defendants (the foregoing

collectively hereinafter referred to as the “Action”);

        WHEREAS, SKAT and defendant BGIM now wish to resolve all the claims SKAT

asserted in the Action against BGIM;

        NOW THEREFORE, without trial or adjudication of issue of fact or law, and upon

BGIM’s consent, the Court finds that there is good and sufficient cause to enter this Consent

Judgment, and that IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED THAT:

        1.     This Consent Judgment is hereby entered in favor of plaintiff SKAT against

defendant BGIM in the amount of $354,000 (US); and

        2.     Defendant BGIM shall be liable to pay the amount set forth in paragraph 1.

        3.     Each party shall bear its own attorneys’ fees and costs.




                                                 41
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 46 of 80
                                                              EXECUTION COPY

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Consent Judgment.

Dated: New York, New York
       June __, 2021

By:                                              By: __________________________

HUGHES HUBBARD & REED LLP                        SEWARD & KISSEL LLP
Marc A. Weinstein                                Mark J. Hyland
Neil J. Oxford                                   Thomas Ross Hooper
Dustin P. Smith                                  One Battery Park Plaza
One Battery Park Plaza                           New York, New York 10004
New York, New York 10004-1482                    Tel: (212) 574-1200
Telephone: (212) 837-6000                        Fax: (212) 480-8421
Fax: (212) 422-4726                              hyland@sewkis.com
marc.weinstein@hugheshubbard.com                 hooper@sewkis.com
neil.oxford@hugheshubbard.com
dustin.smith@hugheshubbard.com                   Counsel for Bluegrass Investment
                                                 Management, LLC
Counsel for Plaintiff Skatteforvaltningen
(Customs and Tax Administration of the
Kingdom of Denmark)


SO ORDERED:


Lewis A. Kaplan
United Stated District Judge




                                                42
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 47 of 80
                                                              EXECUTION COPY




                             EXHIBIT A-9
             MGH FARMS LLC 401(K) PLAN, CASE NO. 18-CV-09439




                                     43
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 48 of 80
                                                              EXECUTION COPY



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re

CUSTOMS AND TAX ADMINISTRATION OF THE                                MASTER DOCKET
KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX REFUND                                     18-md-2865 (LAK)
SCHEME LITIGATION

This document relates to case no. 18-cv-09439.


                          [PROPOSED] CONSENT JUDGMENT

               WHEREAS, on June 14, 2018, plaintiff Skatteforvaltningen (“SKAT”)

commenced this action against defendants MGH Farms LLC 401(K) Plan (“MGH Farms”),

Bluegrass Investment Management, LLC (“BGIM”), Bernard Tew, and George Hofmeister and

on April 24, 2020, SKAT filed an amended complaint against the defendants (the foregoing

collectively hereinafter referred to as the “Action”);

        WHEREAS, SKAT and defendant BGIM now wish to resolve all the claims SKAT

asserted in the Action against BGIM;

        NOW THEREFORE, without trial or adjudication of issue of fact or law, and upon

BGIM’s consent, the Court finds that there is good and sufficient cause to enter this Consent

Judgment, and that IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED THAT:

        1.     This Consent Judgment is hereby entered in favor of plaintiff SKAT against

defendant BGIM in the amount of $364,000 (US); and

        2.     Defendant BGIM shall be liable to pay the amount set forth in paragraph 1.

        3.     Each party shall bear its own attorneys’ fees and costs.




                                                 44
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 49 of 80
                                                              EXECUTION COPY

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Consent Judgment.

Dated: New York, New York
       June __, 2021

By:                                              By: __________________________

HUGHES HUBBARD & REED LLP                        SEWARD & KISSEL LLP
Marc A. Weinstein                                Mark J. Hyland
Neil J. Oxford                                   Thomas Ross Hooper
Dustin P. Smith                                  One Battery Park Plaza
One Battery Park Plaza                           New York, New York 10004
New York, New York 10004-1482                    Tel: (212) 574-1200
Telephone: (212) 837-6000                        Fax: (212) 480-8421
Fax: (212) 422-4726                              hyland@sewkis.com
marc.weinstein@hugheshubbard.com                 hooper@sewkis.com
neil.oxford@hugheshubbard.com
dustin.smith@hugheshubbard.com                   Counsel for Bluegrass Investment
                                                 Management, LLC
Counsel for Plaintiff Skatteforvaltningen
(Customs and Tax Administration of the
Kingdom of Denmark)


SO ORDERED:


Lewis A. Kaplan
United Stated District Judge




                                                45
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 50 of 80
                                                              EXECUTION COPY


                              EXHIBIT A-10
             MSJJ RETIREMENT GROUP TRUST, CASE NO. 18-CV-09552




                                     46
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 51 of 80
                                                              EXECUTION COPY



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re

CUSTOMS AND TAX ADMINISTRATION OF THE                                MASTER DOCKET
KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX REFUND                                     18-md-2865 (LAK)
SCHEME LITIGATION

This document relates to case no. 18-cv-09552.


                          [PROPOSED] CONSENT JUDGMENT

               WHEREAS, on June 14, 2018, plaintiff Skatteforvaltningen (“SKAT”)

commenced this action against defendants MSJJ Retirement Group Trust (“MSJJ”), Bluegrass

Investment Management, LLC (“BGIM”), Bernard Tew, and George Hofmeister, and on April

24, 2020, SKAT filed an amended complaint against the defendants (the foregoing collectively

hereinafter referred to as the “Action”);

        WHEREAS, SKAT and defendant BGIM now wish to resolve all the claims SKAT

asserted in the Action against BGIM;

        NOW THEREFORE, without trial or adjudication of issue of fact or law, and upon

defendant BGIM’s consent, the Court finds that there is good and sufficient cause to enter this

Consent Judgment, and that IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED

THAT:

        1.     This Consent Judgment is hereby entered in favor of plaintiff SKAT against

defendant BGIM in the amount of $350,000 (US); and

        2.     Defendant BGIM shall be liable to pay the amount set forth in paragraph 1.

        3.     Each party shall bear its own attorneys’ fees and costs.



                                                 47
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 52 of 80
                                                              EXECUTION COPY

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Consent Judgment.

Dated: New York, New York
       June __, 2021

By:                                              By: __________________________

HUGHES HUBBARD & REED LLP                        SEWARD & KISSEL LLP
Marc A. Weinstein                                Mark J. Hyland
Neil J. Oxford                                   Thomas Ross Hooper
Dustin P. Smith                                  One Battery Park Plaza
One Battery Park Plaza                           New York, New York 10004
New York, New York 10004-1482                    Tel: (212) 574-1200
Telephone: (212) 837-6000                        Fax: (212) 480-8421
Fax: (212) 422-4726                              hyland@sewkis.com
marc.weinstein@hugheshubbard.com                 hooper@sewkis.com
neil.oxford@hugheshubbard.com
dustin.smith@hugheshubbard.com                   Counsel for Bluegrass Investment
                                                 Management, LLC
Counsel for Plaintiff Skatteforvaltningen
(Customs and Tax Administration of the
Kingdom of Denmark)


SO ORDERED:


Lewis A. Kaplan
United Stated District Judge




                                                48
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 53 of 80
                                                              EXECUTION COPY


                             EXHIBIT A-11
             SRH FARMS LLC 401(K) PLAN, CASE NO. 18-CV-09434




                                     49
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 54 of 80
                                                              EXECUTION COPY



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re

CUSTOMS AND TAX ADMINISTRATION OF THE                                MASTER DOCKET
KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX REFUND                                     18-md-2865 (LAK)
SCHEME LITIGATION

This document relates to case no. 18-cv-09434.


                          [PROPOSED] CONSENT JUDGMENT

               WHEREAS, on June 14, 2018, plaintiff Skatteforvaltningen (“SKAT”)

commenced this action against defendants SRH Farms LLC 401(K) Plan (“SRH Farms”),

Bluegrass Investment Management, LLC (“BGIM”), Bernard Tew, and George Hofmeister and

on April 24, 2020, SKAT filed an amended complaint against the defendants (the foregoing

collectively hereinafter referred to as the “Action”);

        WHEREAS, SKAT and defendant BGIM now wish to resolve all the claims SKAT

asserted in the Action against BGIM;

        NOW THEREFORE, without trial or adjudication of issue of fact or law, and upon

BGIM’s consent, the Court finds that there is good and sufficient cause to enter this Consent

Judgment, and that IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED THAT:

        1.     This Consent Judgment is hereby entered in favor of plaintiff SKAT against

defendant BGIM in the amount of $372,000 (US); and

        2.     Defendant BGIM shall be liable to pay the amount set forth in paragraph 1.

        3.     Each party shall bear its own attorneys’ fees and costs.




                                                 50
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 55 of 80
                                                              EXECUTION COPY

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Consent Judgment.

Dated: New York, New York
       June __, 2021

By:                                              By: __________________________

HUGHES HUBBARD & REED LLP                        SEWARD & KISSEL LLP
Marc A. Weinstein                                Mark J. Hyland
Neil J. Oxford                                   Thomas Ross Hooper
Dustin P. Smith                                  One Battery Park Plaza
One Battery Park Plaza                           New York, New York 10004
New York, New York 10004-1482                    Tel: (212) 574-1200
Telephone: (212) 837-6000                        Fax: (212) 480-8421
Fax: (212) 422-4726                              hyland@sewkis.com
marc.weinstein@hugheshubbard.com                 hooper@sewkis.com
neil.oxford@hugheshubbard.com
dustin.smith@hugheshubbard.com                   Counsel for Bluegrass Investment
                                                 Management, LLC
Counsel for Plaintiff Skatteforvaltningen
(Customs and Tax Administration of the
Kingdom of Denmark))


SO ORDERED:


Lewis A. Kaplan
United Stated District Judge




                                                51
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 56 of 80
                                                              EXECUTION COPY


                              EXHIBIT A-12
             SV HOLDINGS RETIREMENT PLAN, Case No. 18-cv-09505




                                     52
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 57 of 80
                                                              EXECUTION COPY


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re

CUSTOMS AND TAX ADMINISTRATION OF THE                                MASTER DOCKET
KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX REFUND                                      18-md-2865 (LAK)
SCHEME LITIGATION

This document relates to case no. 18-cv-09505.


             [PROPOSED] CONSENT JUDGMENT AND STIPULATION OF
                         DISMISSAL WITH PREJUDICE

               WHEREAS, on June 14, 2018, plaintiff Skatteforvaltningen (“SKAT”)

commenced this action against defendants SV Holdings, LLC Retirement Plan (“SV Holdings”),

and Stephanie Tew, and on April 24, 2020, SKAT filed an amended complaint against the

defendants (the foregoing collectively hereinafter referred to as the “Action”);

        WHEREAS, SKAT and defendants SV Holdings and Stephanie Tew now wish to

resolve all the claims SKAT asserted in the Action against SV Holdings and Stephanie Tew;

        NOW THEREFORE, without trial or adjudication of issue of fact or law, and upon SV

Holdings’ and Stephanie Tews’ consent, the Court finds that there is good and sufficient cause to

enter this Consent Judgment, and that IT IS THEREFORE ORDERED, ADJUDGED, AND

DECREED THAT:

        1.     This Consent Judgment is hereby entered in favor of plaintiff SKAT against

defendant SV Holdings in the amount of $2,243,000 (US); and

        2.     Each party shall bear its own attorneys’ fees and costs.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Consent Judgment.



                                                 53
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 58 of 80
                                                              EXECUTION COPY

        IT IS FURTHER HEREBY STIPULATED AND AGREED by and between the parties

and their respective counsel that the above-captioned action is voluntarily dismissed, with

prejudice, against defendant Stephanie Tew pursuant to Federal Rules of Civil Procedure

41(a)(1)(A)(ii), with each party bearing its own attorneys' fees, costs, and expenses.

Dated: New York, New York
       June __, 2021

By:                                               By: __________________________

HUGHES HUBBARD & REED LLP                         SEWARD & KISSEL LLP
Marc A. Weinstein                                 Mark J. Hyland
Neil J. Oxford                                    Thomas Ross Hooper
Dustin P. Smith                                   One Battery Park Plaza
One Battery Park Plaza                            New York, New York 10004
New York, New York 10004-1482                     Tel: (212) 574-1200
Telephone: (212) 837-6000                         Fax: (212) 480-8421
Fax: (212) 422-4726                               hyland@sewkis.com
marc.weinstein@hugheshubbard.com                  hooper@sewkis.com
neil.oxford@hugheshubbard.com
dustin.smith@hugheshubbard.com                    Counsel for Stephanie Tew and SV Holdings,
                                                  LLC Retirement Plan
Counsel for Plaintiff Skatteforvaltningen
(Customs and Tax Administration of the
Kingdom of Denmark)


SO ORDERED:


Lewis A. Kaplan
United Stated District Judge




                                                54
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 59 of 80
                                                              EXECUTION COPY


                              EXHIBIT A-13
        TEW ENTERPRISES, LLC RETIREMENT PLAN, CASE NO. 18-CV-09494




                                     55
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 60 of 80
                                                              EXECUTION COPY



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re

CUSTOMS AND TAX ADMINISTRATION OF THE                                MASTER DOCKET
KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX REFUND                                      18-md-2865 (LAK)
SCHEME LITIGATION

This document relates to case no. 18-cv-09494.


                          [PROPOSED] CONSENT JUDGMENT

               WHEREAS, on June 14, 2018, plaintiff Skatteforvaltningen (“SKAT”)

commenced this action against defendants Tew Enterprises, LLC Retirement Plan (“Tew

Enterprises”) and Andrea Tew, and on April 24, 2020, SKAT filed an amended complaint

against the defendants (the foregoing collectively hereinafter referred to as the “Action”);

        WHEREAS, SKAT and defendants Tew Enterprises now wish to resolve all the claims

SKAT asserted in the Action against Tew Enterprises;

        NOW THEREFORE, without trial or adjudication of issue of fact or law, and upon Tew

Enterprises’ consent, the Court finds that there is good and sufficient cause to enter this Consent

Judgment, and that IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED THAT:

        1.     This Consent Judgment is hereby entered in favor of plaintiff SKAT against

defendant Tew Enterprises in the amount of $2,389,000 (US); and

        2.     Defendant Tew Enterprises shall be liable to pay the amount set forth in

paragraph 1.

        3.     Each party shall bear its own attorneys’ fees and costs.




                                                 56
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 61 of 80
                                                              EXECUTION COPY

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Consent Judgment.

Dated: New York, New York
       June __, 2021

By:                                              By: __________________________

HUGHES HUBBARD & REED LLP                        SEWARD & KISSEL LLP
Marc A. Weinstein                                Mark J. Hyland
Neil J. Oxford                                   Thomas Ross Hooper
Dustin P. Smith                                  One Battery Park Plaza
One Battery Park Plaza                           New York, New York 10004
New York, New York 10004-1482                    Tel: (212) 574-1200
Telephone: (212) 837-6000                        Fax: (212) 480-8421
Fax: (212) 422-4726                              hyland@sewkis.com
marc.weinstein@hugheshubbard.com                 hooper@sewkis.com
neil.oxford@hugheshubbard.com
dustin.smith@hugheshubbard.com                   Counsel for Tew Enterprises, LLC Retirement
                                                 Plan
Counsel for Plaintiff Skatteforvaltningen
(Customs and Tax Administration of the
Kingdom of Denmark)


SO ORDERED:


Lewis A. Kaplan
United Stated District Judge




                                                57
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 62 of 80
                                                              EXECUTION COPY


                            EXHIBIT A-14
              TEW LP RETREMENT PLAN, CASE NO. 18-CV-09492




                                     58
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 63 of 80
                                                              EXECUTION COPY



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re

CUSTOMS AND TAX ADMINISTRATION OF THE                                MASTER DOCKET
KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX REFUND                                      18-md-2865 (LAK)
SCHEME LITIGATION

This document relates to case no. 18-cv-09492.


                          [PROPOSED] CONSENT JUDGMENT

               WHEREAS, on June 14, 2018, plaintiff Skatteforvaltningen (“SKAT”)

commenced this action against defendants Tew, LP Retirement Plan (“Tew LP”) and Vincent

Tew, and on April 24, 2020, SKAT filed an amended complaint against the defendants (the

foregoing collectively hereinafter referred to as the “Action”);

        WHEREAS, SKAT and defendant Tew LP now wish to resolve all the claims SKAT

asserted in the Action against Tew LP;

        NOW THEREFORE, without trial or adjudication of issue of fact or law, and upon Tew

LP’s consent, the Court finds that there is good and sufficient cause to enter this Consent

Judgment, and that IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED THAT:

        1.     This Consent Judgment is hereby entered in favor of plaintiff SKAT against

defendant Tew LP in the amount of $2,425,000 (US); and

        2.     Defendant Tew LP shall be liable to pay the amount set forth in paragraph 1.

        3.     Each party shall bear its own attorneys’ fees and costs.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Consent Judgment.



                                                 59
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 64 of 80
                                                              EXECUTION COPY

Dated: New York, New York
       June __, 2021

By:                                         By: __________________________

HUGHES HUBBARD & REED LLP                   SEWARD & KISSEL LLP
Marc A. Weinstein                           Mark J. Hyland
Neil J. Oxford                              Thomas Ross Hooper
Dustin P. Smith                             One Battery Park Plaza
One Battery Park Plaza                      New York, New York 10004
New York, New York 10004-1482               Tel: (212) 574-1200
Telephone: (212) 837-6000                   Fax: (212) 480-8421
Fax: (212) 422-4726                         hyland@sewkis.com
marc.weinstein@hugheshubbard.com            hooper@sewkis.com
neil.oxford@hugheshubbard.com
dustin.smith@hugheshubbard.com              Counsel for Tew LP, Retirement Plan

Counsel for Plaintiff Skatteforvaltningen
(Customs and Tax Administration of the
Kingdom of Denmark)


SO ORDERED:


Lewis A. Kaplan
United Stated District Judge




                                            60
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 65 of 80
                                                              EXECUTION COPY


                              EXHIBIT A-15
             TRITON FARMS LLC 401(K) PLAN, CASE NO. 18-CV-09490




                                     61
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 66 of 80
                                                              EXECUTION COPY



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re

CUSTOMS AND TAX ADMINISTRATION OF THE                                MASTER DOCKET
KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX REFUND                                     18-md-2865 (LAK)
SCHEME LITIGATION

This document relates to case no. 18-cv-09490.


                          [PROPOSED] CONSENT JUDGMENT

               WHEREAS, on June 14, 2018, plaintiff Skatteforvaltningen (“SKAT”)

commenced this action against defendants Triton Farms LLC 401(K) Plan (“Triton Farms”),

Bluegrass Investment Management, LLC (“BGIM”), Bernard Tew, and George Hofmeister and

on April 24, 2020, SKAT filed an amended complaint against the defendants (the foregoing

collectively hereinafter referred to as the “Action”);

        WHEREAS, SKAT and defendant BGIM now wish to resolve all the claims SKAT

asserted in the Action against BGIM;

        NOW THEREFORE, without trial or adjudication of issue of fact or law, and upon

BGIM’s consent, the Court finds that there is good and sufficient cause to enter this Consent

Judgment, and that IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED THAT:

        1.     This Consent Judgment is hereby entered in favor of plaintiff SKAT against

defendant BGIM in the amount of $366,000 (US); and

        2.     Defendant BGIM shall be liable to pay the amount set forth in paragraph 1.

        3.     Each party shall bear its own attorneys’ fees and costs.




                                                 62
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 67 of 80
                                                              EXECUTION COPY

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Consent Judgment.

Dated: New York, New York
       June __, 2021

By:                                              By: __________________________

HUGHES HUBBARD & REED LLP                        SEWARD & KISSEL LLP
Marc A. Weinstein                                Mark J. Hyland
Neil J. Oxford                                   Thomas Ross Hooper
Dustin P. Smith                                  One Battery Park Plaza
One Battery Park Plaza                           New York, New York 10004
New York, New York 10004-1482                    Tel: (212) 574-1200
Telephone: (212) 837-6000                        Fax: (212) 480-8421
Fax: (212) 422-4726                              hyland@sewkis.com
marc.weinstein@hugheshubbard.com                 hooper@sewkis.com
neil.oxford@hugheshubbard.com
dustin.smith@hugheshubbard.com                   Counsel for Bluegrass Investment
                                                 Management, LLC
Counsel for Plaintiff Skatteforvaltningen
(Customs and Tax Administration of the
Kingdom of Denmark)


SO ORDERED:


Lewis A. Kaplan
United Stated District Judge




                                                63
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 68 of 80
                                                              EXECUTION COPY


                                 Exhibit B-1
                      Bernard Tew Confession of Judgment




                                     64
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 69 of 80
                                                              EXECUTION COPY




                      AFFIDAVIT OF CONFESSION OF JUDGMENT

I, Bernard V. Tew, being duly sworn, depose and say:
              1.      I am defendant in the matters of (i) Skatteforvaltningen v.

Autoparts Pensions Group Trust, Bluegrass Investment Management, LLC, & Bernard

Tew, Case No. 1:18-cv-09549-LAK (S.D.N.Y), (ii) Skatteforvaltningen v. Bluegrass

Investment Management, LLC Retirement Plan, & Bernard Tew, Case No. 1:18-cv-

09515-LAK (S.D.N.Y), (iii) Skatteforvaltningen v. Bluegrass Retirement Group Trust,

Bluegrass Investment Management, LLC, & Bernard Tew, Case No. 1:18-cv-09511-LAK

(S.D.N.Y), (iv) Skatteforvaltningen v. Casting Pensions Group Trust, Bluegrass

Investment Management, LLC, & Bernard Tew, Case No. 1:18-cv-09498-LAK

(S.D.N.Y), (v) Skatteforvaltningen v. Central Technologies Pensions Group Trust,

Bluegrass Investment Management, LLC, & Bernard Tew, Case No. 1:18-cv-09507-LAK

(S.D.N.Y), (vi) Skatteforvaltningen v. Industrial Pensions Group Trust, Bluegrass

Investment Management, LLC, & Bernard Tew, Case No. 1:18-cv-09497-LAK

(S.D.N.Y), (vii) Skatteforvaltningen v. JSH Farms LLC 401(K) Plan, Bluegrass

Investment Management, LLC, Bernard Tew & George Hofmeister, Case No. 1:18-cv-

09489-LAK (S.D.N.Y), (viii) Skatteforvaltningen v. KRH Farms LLC 401(K) Plan,

Bluegrass Investment Management,, LLC, Bernard Tew & George Hofmeister, Case No.

1:18-cv-09491-LAK (S.D.N.Y), (ix) Skatteforvaltningen v. MGH Farms LLC 401(K)

Plan, Bluegrass Investment Management, LLC, Bernard Tew & George Hofmeister, Case

No. 1:18-cv-09439-LAK (S.D.N.Y), (x) Skatteforvaltningen v. MSJJ Retirement Group

Trust; Bluegrass Investment Management, LLC, Bernard Tew & George Hofmeister,

Case No. 1:18-cv-09552-LAK (S.D.N.Y), (xi) Skatteforvaltningen v. SRH Farms LLC

401(K) Plan, Bluegrass Investment Management, LLC, Bernard Tew & George

Hofmeister, Case No. 1:18-cv-09434-LAK (S.D.N.Y), and (xii) Skatteforvaltningen v.


                                               65
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 70 of 80
                                                              EXECUTION COPY


Triton Farms LLC 401(K) Plan; Bluegrass Investment Management, LLC, Bernard Tew

& George Hofmeister, Case No. 1:18-cv-09490-LAK (S.D.N.Y). I reside in Woodford

County, Kentucky and authorize entry of this Confession of Judgment in any court of

appropriate jurisdiction.

                2.      I hereby confess judgment and authorize entry of judgment against

myself in favor of the plaintiff in this Court, for the amount of $33,996,000 (the

“Judgment Amount”).

                3.      I agree that the Judgment Amount shall be set forth in an affidavit

to be executed by the plaintiff or an affirmation by such plaintiff’s attorney, which shall

be attached hereto at the time of entry of this Affidavit of Confession of Judgment

(hereinafter, “Affidavit”).
                4.      This confession of judgment is for a debt justly due to the plaintiff

arising out of the following facts: I am party with the plaintiff (each individually, a

“Party” and collectively, the “Parties”) to the Settlement Agreement pursuant to which,

among other things, the plaintiff agreed to release me from claims related to applications

to reclaim taxes withheld from dividends paid on Danish company shares owned or

allegedly owned by certain pension plans between 2012 and 2015, as to which

Skatteforvaltningen paid an amount in excess of 217,130,810 Danish Kroner, in return

for, among other things, the allowance of the plaintiff’s claim in my individual

bankruptcy proceeding.

                5.      The Parties agree that in the event that my individual bankruptcy

proceeding is dismissed, pursuant to Section 4.05 of the Settlement Agreement, the

plaintiff is authorized to file this Affidavit and seek immediate entry of judgment for the

Judgment Amount set forth in this Affidavit.

                6.      This confession of judgment is not for the purpose of securing the

plaintiff against a contingent liability.



                                                 66
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 71 of 80
                                                              EXECUTION COPY


               7.      I hereby consent to the jurisdiction of the state courts of Kentucky,

Supreme Court of the State of New York, New York County, Commercial Division, the

United States District Court for the Southern District of New York; and/or any other

court or tribunal in any other jurisdiction, including any jurisdiction outside the United

States, where assets belonging to us may be found.

               8.      I hereby consent to and agree to accept service of process related to

this matter by regular United States mail at any location at which I reside, or at my place

of business, including, without limitation, to DelCotto Law Group PLLC, Attn: Dean

Langdon 200 North Upper Street Lexington, KY 40507.




                                                 67
61789524_1
Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29   Desc
                Exhibit A - Settlement Agreement Page 72 of 80
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 73 of 80
                                                              EXECUTION COPY


                                 Exhibit B-2
                      Andrea Tew Confession of Judgment




                                     69
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 74 of 80
                                                              EXECUTION COPY




                        AFFIDAVIT OF CONFESSION OF JUDGMENT

I, Andrea B. Tew, being duly sworn, depose and say:
               1.      I am a defendant in the matter of Skatteforvaltningen v. Tew

Enterprises, LLC Retirement Plan & Andrea Tew, Case No. 1:18-cv-09494-LAK

(S.D.N.Y). I reside in Woodford County, Kentucky and authorize entry of this

Confession of Judgment in any court of appropriate jurisdiction.

               2.      I hereby confess judgment and authorize entry of judgment against

myself and in favor of the plaintiff in this Court, for the amount of $2,389,000 (the

“Judgment Amount”).

               3.      I agree that the Judgment Amount shall be set forth in an affidavit

to be executed by the plaintiff or an affirmation by such plaintiff’s attorney, which shall

be attached hereto at the time of entry of this Affidavit of Confession of Judgment

(hereinafter, “Affidavit”).

               4.      This confession of judgment is for a debt justly due to the plaintiff

arising out of the following facts: I am party with the plaintiff (each individually, a

“Party” and collectively, the “Parties”) to the Settlement Agreement pursuant to which,

among other things, the plaintiff agreed to release me from claims related to applications

to reclaim taxes withheld from dividends paid on Danish company shares owned or

allegedly owned by certain pension plans between 2012 and 2015, as to which

Skatteforvaltningen paid an amount in excess of 15,258,872 Danish Kroner, in return for,

among other things, the allowance of the plaintiff’s claim in our individual bankruptcy

proceeding.




                                                 70
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 75 of 80
                                                              EXECUTION COPY


                5.      The Parties agree that in the event that my individual bankruptcy

proceeding is dismissed, pursuant to Section 4.05 of the Settlement Agreement, the

plaintiff is authorized to file this Affidavit and seek immediate entry of judgment for the

Judgment Amount set forth in this Affidavit.

                6.      This confession of judgment is not for the purpose of securing the

plaintiff against a contingent liability.

                7.      I hereby consent to the jurisdiction of the state courts of the State

of Kentucky, the Supreme Court of the State of New York, New York County,

Commercial Division, the United States District Court for the Southern District of New

York; and/or any other court or tribunal in any other jurisdiction, including any

jurisdiction outside the United States, where assets belonging to us may be found.

                8.      I hereby consent to and agree to accept service of process related to

this matter by regular United States mail at any location at which I reside, or at my place

of business, including, without limitation, to DelCotto Law Group PLLC, Attn: Dean

Langdon 200 North Upper Street Lexington, KY 40507.




                                                  71
61789524_1
Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29   Desc
                Exhibit A - Settlement Agreement Page 76 of 80
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 77 of 80
                                                              EXECUTION COPY


                                Exhibit B-3
                        Tew LP Confession of Judgment




                                     73
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 78 of 80
                                                              EXECUTION COPY




                        AFFIDAVIT OF CONFESSION OF JUDGMENT

I, Bernard V. Tew, as designated representative and on behalf of Tew Limited Partnership, being
duly sworn, depose and say:
                1.     The Tew LP Retirement Plan is a defendant in the matter of

Skatteforvaltningen v. Tew, LP Retirement Plan & Vincent Tew, Case No. 1:18-cv-

09492-LAK (S.D.N.Y). The Tew Limited Partnership is located in Woodford County,

Kentucky and authorizes entry of this Confession of Judgment in any court of appropriate
jurisdiction.

                2.     The Tew Limited Partnership hereby confesses judgment and

authorize entry of judgment against itself and in favor of the plaintiff in this Court, for the

amount of $2,425,000 (the “Judgment Amount”).

                3.     The Tew Limited Partnership agrees that the Judgment Amount

shall be set forth in an affidavit to be executed by the plaintiff or an affirmation by such

plaintiff’s attorney, which shall be attached hereto at the time of entry of this Affidavit of

Confession of Judgment (hereinafter, “Affidavit”).

                4.     This confession of judgment is for a debt justly due to the plaintiff

arising out of the following facts: Tew Limited Partnership was party with the plaintiff

(each individually, a “Party” and collectively, the “Parties”) to the Settlement Agreement

pursuant to which, among other things, the plaintiff agreed to release Tew Limited

Partnership from claims related to applications to reclaim taxes withheld from dividends

paid on Danish company shares owned or allegedly owned by certain pension plans

between 2012 and 2015, as to which Skatteforvaltningen paid an amount in excess of

15,488,992 Danish Kroner, in return for, among other things, the allowance of the

plaintiffs claim in our individual bankruptcy proceeding.




                                                  74
61789524_1
 Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29 Desc
                 Exhibit A - Settlement Agreement Page 79 of 80
                                                              EXECUTION COPY


                5.      The Parties agree that in the event that the Tew Limited

Partnership bankruptcy proceeding is dismissed, pursuant to Section 4.05 of the

Settlement Agreement, the plaintiff is authorized to file this Affidavit and seek immediate

entry of judgment for the Judgment Amount set forth in this Affidavit.

                6.      This confession of judgment is not for the purpose of securing the

plaintiff against a contingent liability.

                7.      Tew Limited Partnership hereby consents to the jurisdiction of the

state courts of the State of Kentucky, Supreme Court of the State of New York, New

York County, Commercial Division, the United States District Court for the Southern

District of New York; and/or any other court or tribunal in any other jurisdiction,

including any jurisdiction outside the United States, where assets belonging to us may be

found.

                8.      Tew Limited Partnership hereby consents to and agree to accept

service of process related to this matter by regular United States mail at any location at

which it resides, and at its place of business, including, without limitation, to DelCotto

Law Group PLLC, Attn: Dean Langdon 200 North Upper Street Lexington, KY 40507.




                                                 75
61789524_1
Case 20-51079-tnw Doc 101-1 Filed 06/08/21 Entered 06/08/21 16:18:29   Desc
                Exhibit A - Settlement Agreement Page 80 of 80
